UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
-against- ORDER
VICTOR ROBLES, JR., 19 Cr. 753 (PGG)

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

It is hereby ORDERED that the sentencing of Defendant will take place on June
19, 2020 at 4:00 p.m. Any submissions on behalf of the Defendant are due May 29, 2020, and
any submission by the Government is due on June 5, 2020.

It is further ORDERED that the Probation Department prepare a presentence
investigation report for the Defendant.
Dated: New York, New York

February ZZ, 2020
SO ORDERED.

Paul G. Gardephe
United States District Judge

 
